Third District Court of Appeal
                               State of Florida

                         Opinion filed February 15, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2253
                         Lower Tribunal No. 13-3447B
                             ________________


                            Jorge Martin Mazzi,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Stephen Thomas Millan, Judge.

      Jorge Martin Mazzi, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and LAGOA and SCALES, JJ.


      This is an appeal of an order summarily denying a motion under Florida

Rule of Criminal Procedure 3.801. On appeal from a summary denial, this Court
must reverse unless the postconviction record, see Fla. R. App. P. 9.141(b)(2)(A),

shows conclusively that the appellant is entitled to no relief. See Fla. R. App. P.

9.141(b)(2)(D).

      Because the record now before us fails to make the required showing, we

reverse the order and remand for attachment of records conclusively showing that

the appellant is not entitled to any relief or an evidentiary hearing. Langdon v.

State, 947 So. 2d 460 (Fla. 3d DCA 2007). If the trial court again enters an order

summarily denying the postconviction motion, the court shall attach record

excerpts conclusively showing that the appellant is not entitled to any relief.

      Reversed and remanded for further proceedings.




                                          2